            Case 5:19-mj-00271-DUTY Document 5 Filed 05/16/19 Page 1 of 2 Page ID #:561


     AQ 93 (Rev. 12/09)Search and Seizure Warrant (USAO CDCA Rev. O1/2013)



                                         UNITED STATES DISTRICT COURT ~                                                a
                                                                                                                       ~.~
                                                                        for the                                     ,ti ~:
                                                              Central District of California                        m~,;t~,-
                                                                                                                    ~,~.,~,_   cry

                       In the Matter ofthe Search of                           )                                    „~~
                 (B~~iefTy describe the property to be searched                )                              ~~               N
                  'identify the person by name and gddress)
                  a                                                            ) Case No. 5:19-MJ-00271 A END
                                                                                                               te
                                                                                                              "r.,•            t
                           21 Paris Way                                        )
                   Rancho Mirage, California 92270                             ~

                                                SEARCH AND SEIZiTRE WARRANT
     To:      Any authorized law enforcement officer

             An application by a federal law enforcement officer ox an attorney for the government requests the search
     ofthe following person or property located in the       CENTRAL             District of         CALIFORNIA
   (identify the person or describe the property to be searched and give its location):
         See Attachment A - 1

              The person or property to be searched, described above, is believed to conceal (identify the person or• desc,~ibe the
    property to be seized):
           See Attachment B


             I find that the afFidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
     property. Such affidavit or testimony are incorporated herein by reference and attached hereto.

              YOU ARE COMMANDED to execute this warrant on or before                           14 days from the date of its issuance
                                                                                                         (not to exceed 14 days)
              in the daytime 6:00 a.m. to 10 p.m.                 ~ at any time in the day or night as I find reasonable cause has been
                                                                    established.

            Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property
    taken to the person from whom,or from whose premises, the property was taken, or leave the copy and receipt at the
    place where the property was taken.
            The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an
    inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
    on du at the time of the return throw h a filing with the Clerk's Office.
                                    (name)

         O I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
    oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
    searched or sezzed (check the appropriate box) Q for             days (not to exceed 30).
                                                   ~ until, the facts justifying, the later s ecific date of

    Date and time issued: M R ~ ~ 3~ ~~ ~ °`'t ~' Y ~ "`'~ .
                                       7                                                             Judge signature

    City and state:       Riverside, California                                            Sheri Pym, U.S. Magistrate Judge
                                                                                                   Printed name and title


           ~'~ lcl
AUSA: Douglas Hansen 951-276-6087
          Case 5:19-mj-00271-DUTY Document 5 Filed 05/16/19 Page 2 of 2 Page ID #:562


    AO 93 (Rev. 12/09)Search and Serzu~~e Wmrant(Page 2)

                                                                  Return
    Case No.:                     Date and time warrant executed:                  Copy ofwarrant and inventory left with:
     5:19-MJ-00271 AMENDED ~j~l~f ~~ ~\~ L~ ~ ~')C'1 C~~~~                          ~~;~ ~s.S~' 7~ ~, l.t 1~
    Inventory made in the p~~esence of
                        ~~,4 ~c~~r~ I~~►r1~
   Inventory of the property taken and name of any pesson(s) seized:
   [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
   seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
   volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
   number of pages to the attachment and any case number appearing thereon.]
    -Var;o~s Ke.y~ ir~cl~~~ Keys -I-o                               F~rrar;~       ~t!-e y, s-f-~r~,~ un%fs etz.
    - M;s ce.t1~nc o ~s d c~                                                      ban K S-~z.~~l-e~.~1~-S ~~ s' ►+ ~ sS
        'f`e C cX'd S ~ Y10~ nC1 l.v r; }~.r~ ~ u`I-e S~ e                       .
       C'e 11 p~, on~ S
                                                         C~
        u~ S . ~Q SS Pte$ TOy ~~' M~~ ~`~ ~ ~ ~ M ~ o-.^                                                  J OS ~~ ~J~ S .

        1a~ ~P e6r~P~~ C~,nd t f'a ds
        `~ ~,Jr ~ St 1,~G ~Z-Ll ~ S
        Un C~ ~~}-Q.~M~i ~QCa C',~.rL~,p v ~ ~ D ~ U . S . Cv rrG✓~ C`/

    - ~~;~ ec..r cs J g ; f-~- cc~.~ ~s
   - 2O l(o 7! oc~ ~e ~ C~rti,
   - 2014 ~~ ~2~ c, ~nve~r-1~bCQ
   - 2D 15 $J~-~t..~ Sc~ v X S
    — CI.~eV rn ~.e..+ S~b~Ybq,,,

                                                               Certi ccation b officer resent durin the execution of the warrant


    Ideclare under penalty ofperjury thatIam an officer who executed this warrant and that this inventory is correct and
    was returned along with the original ~+~arrant to the designatedjudge through afiling with the Clerk's Office.




    Date:       5I I ~ I ~f ~
                                                                                             ect~ting o     signature

                                                                      dJ f
                                                                         I -'t   ~~ 1""~   ~~~I~~ ~l ~Yl h1 ~ ~~ l
                                                                                             Printed name and title




AUSADglas Hansen 951-276-6087
